RESOLUCION
San Juan, Puerto Rico, a 7 de marzo de 1980
A la anterior moción de reconsideración, no ha lugar. Todos los Jueces reiteran sus respectivas posiciones.
Lo acordó el Tribunal y certifica el Secretario.
(Fdo.) Ernesto L. Chiesa

Secretario

en moción de reconsideración
Voto del
Juez Asociado Señor Dávila
al cual se unen los Jueces Asociados Señores Torres Rigual, Martín, Díaz Cruz, Irizarry Yunqué y Negrón García.
San Juan, Puerto Rico, a 25 de abril de 1980
Se cuestiona la validez de la sentencia dictada por este Tribunal en el presente caso revocando la del Tribunal Superior a pesar de estar igualmente dividido. Fundan su ataque en la norma largamente establecida de que cuando un *687tribunal apelativo se divide por igual, lo que procede es confirmar la sentencia dictada por el tribunal de instancia. Junta Insular de Elecciones v. Corte, 63 D.P.R. 819, 833 (1944). Tendrían razón si no se tratara de un pleito en el que está envuelta la validez constitucional de una medida legisla-tiva. Procede explicar.
La regla general es que para revocar una sentencia de un tribunal o para dejar sin efecto cualquier resolución dictada por un tribunal colegiado se necesita la concurrencia de una mayoría de los jueces que intervengan. Junta Insular de Elecciones v. Corte, supra. Pero la Convención Constituyente, al redactar el Artículo Judicial de la Constitución de Puerto Rico, requirió que para que el Tribunal Supremo decrete una ley inconstitucional deben concurrir en el dicta-men la mayoría de los jueces de que esté compuesto el tribunal por la Constitución o por la ley. (1) Son dos situaciones completamente distintas. Esto es normalmente para revocar una sentencia que se requiere una mayoría de los jueces que participan en el caso. Si no se obtiene la mayoría o si se empata la votación se confirma. Ahora bien, una vez el Tribunal adquiere jurisdicción sobre el asunto bien sea por la vía apelativa o en el ejercicio de su jurisdicción original, se requiere para dictaminar que una ley es inconstitucional la concurrencia de la mayoría de los jueces de que esté compuesto el tribunal. A ese efecto el delegado Don Jaime Benitez al discutir en segunda lectura la disposición que consideramos expresó que “la potestad de declarar una ley contraria a la constitución es una potestad consubstancial con el ejercicio de la judicatura y que no está reservada en exclusividad al Tribunal Supremo nada más que en la medida en que, claro, siendo el Tribunal Supremo el tribunal de última instancia será su juicio el que en definitiva gobierne la situación. . .”. *688(Bastardillas nuestras.) Diario de Sesiones Convención Consti-tuyente, (ed. 1961), T. 3, pág. 1639. Si ello no fuera así se tornaría inoperante el mandato constitucional y se frustraría el claro propósito de la Convención Constituyente: salva-guardar la voluntad de los dos poderes electos por el pueblo. Es por eso que en Pueblo v. Torres Lozada, 106 D.P.R. 588 (1977), a pesar de que cuatro de siete jueces eran de opinión que la ley bajo consideración en dicho caso era inconsti-tucional y tres jueces sostenían su validez (uno de los jueces no intervino) (2) se confirmó la sentencia apelada que/declaró válida la ley. En palabras del delegado Señor Gutiérrez Franqui “Si no consigue esa mayoría absoluta no se puede declarar inconstitucional” el estatuto impugnado. Diario de Sesiones Convención Constituyente, (ed. 1961), T. 3, pág. 1642.
En E.L.A. v. Aguayo, 80 D.P.R. 552, 598-599 (1958), expresamos que a la lista de circunstancias en que el tribunal debía abstenerse de considerar cuestiones constitucionales en Puerto Rico había que añadirle otro factor, lo dispuesto en el Art. V, See. 4 de la Constitución de Puerto Rico. O sea, el requerimiento de una mayoría absoluta para declarar inconsti-tucional una ley. A ese efecto expresamos:
“Por imperativos del sistema de gobierno tanto las cortes estatales como este Tribunal han adoptado esas normas de autolimi-tación. Tesorero v. Tribunal, 71 D.P.R. 298, 303 (1950); Spanish American Tobacco Co. v. Buscaglia, 71 D.P.R. 991, 993 (1950); Walker v. Tribunal, 72 D.P.R. 698, 706 (1951); Pueblo v. Marrero, 79 D.P.R. 649, 652 (1956); Gobierno de la Capital v. Consejo Ejecutivo, 63 D.P.R. 434, 465 (1944); Simonet v. Sandoval, 63 D.P.R. 523, 527 (1944); García González v. Tesorero, 56 D.P.R. 655, 659 (1940); F. Febles & Cía. v. Sancho Bonet, 50 D.P.R. 778, 780 (1936); Pueblo v. White Star Bus Line, Inc., 45 D.P.R. 153, 160 (1933). Pero hay en el caso nuestro un factor adicional. La Sección 4 del Artículo V de nuestra Constitución, al reconocer expresamente la facultad de este Tribunal para decretar la inconstitucionalidad de las leyes, provee como sigue: ‘Ninguna ley se declarará inconstitucional a no ser por *689una mayoría del número total de los jueces de que esté compuesto el Tribunal de acuerdo con esta Constitución o con la Ley.’ Esa limitación no se encuentra en la Constitución federal ni en las de la gran mayoría de los estados de la Unión. ¿Por qué se incluyó en la nuestra? Afortunadamente, el extenso debate que precedió a su aprobación por la Convención Constituyente nos ofrece la respuesta. Está explicada sucintamente en las siguientes palabras:
‘Yo quiero decir que hace tiempo que se viene discutiendo por las personas preocupadas por estos problemas constitucionales si es válido, si es razonable que un grupo de jueces reducido ... tenga la prerrogativa de ir en contra de la voluntad expresada por el pueblo al ordenar un programa de legislación que es luego puesto en ejecución por los legisladores electos a base de ese programa.
‘. . . Sencillamente eso lo que requiere es que una ley, y no empecemos por ley cuando ya está en los estatutos, sino que una disposición que una Cámara de Representantes creyó que era buena y que era constitucional y que un Senado creyó que era buena y que era constitucional y que un ejecutivo creyó que era buena y que era constitucional, antes de convertirse en ley, se requiera que una mayoría absoluta de los jueces para decir que no lo es, tengan que concurrir y que no pueda resultar, resuelto así, contra la propia mayoría de la Cámara, contra la opinión de la mayoría del Senado y contra la opinión del Ejecutivo, resuelto por una minoría del tribunal.’
Evidentemente, la Convención tuvo plena conciencia de la ‘gravedad y delicadeza’ de esta función judicial y actuó para limitarla aún más de lo que voluntariamente lo han hecho los tribunales federales.”
Es pertinente apuntar que el Tribunal Supremo de los Estados Unidos en Ohio v. Akron Park District, 281 U.S. 74 (1930), sancionó una disposición constitucional similar a la nuestra que aparecía en la Constitución del Estado de Ohio hasta el 1968.
El Estado de Virginia tiene también una disposición similar. (3) La constitución requería que concurrieran tres *690jueces — el tribunal estaba compuesto de cinco magistrados— para que se declarara una ley inconstitucional. Allí surgió una situación como la que aquí considerámos y enmendaron la constitución para que en casos donde estuviera presente una cuestión constitucional y existiera una vacante en el tribunal o no pudieran participar todos los jueces, la Asamblea Legislativa aprobara legislación estableciendo el método para cubrir temporalmente la vacante existente y así evitar la división por igual.
Luego de la enmienda el Tribunal de última instancia de Virgina se dividió por igual en un caso en el que no se atacaba la validez constitucional de un estatuto. Dictó sentencia confirmando. La parte apelante solicitó se reconsiderara la sentencia. Invocó la disposición constitucional a que antes aludimos. El Tribunal negó la reconsideración solicitada expresando que la enmienda a la Constitución se aplicaba solamente cuando estaba envuelta en el litigio una cuestión constitucional. Al fallar expresó:
“La Constitución que precedió la que está vigente proveía que ‘la concurrencia de una mayoría de los jueces electos al tribunal será requerida para declarar cualquier ley nula e inválida, por motivo de su incompatibilidad con la constitución federal o con la consti-tución de este estado.’ La disposición de la constitución anterior sobre este asunto se consideró inadecuada por la convención que redactó la constitución actual, y ésta insertó en su lugar la *691disposición según consta en la actualidad, que declara que ‘la concurrencia de por lo menos tres jueces será requerida para determinar el tribunal que cualquier ley es o no es incompatible con la constitución de este estado o de los Estados Unidos.’ Donde la constitucionalidad de una ley se cuestiona, está claro, por tanto, que la concurrencia de tres jueces es necesaria para decidir el caso. Un número-menor no puede decidir que una ley es constitucional o inconstitucional. La concurrencia de tres jueces es esencial para la decisión, es un requisito jurisdiccional y un número menor de jueces no tendría autoridad para emitir decisión alguna en semejante caso. La convención se impresionó con la delicadeza e importancia de la jurisdicción ejercida por los tribunales al pasar sobre la constitucionalidad de una ley. Entendió que la disposición sobre el asunto en la constitución anterior, la cual únicamente tenía el alcance de sostener que una ley no podía ser declarada nula e inválida, por ser incompatible con la constitución de los Estados Unidos o del estado, a menos que tres de los jueces del tribunal concurrieran en el resultado, no cumplía totalmente con las necesidades de la situación, pues bajo la ley según constaba una ley inconstitucional podría, en un caso particular, ser obligatoria para las partes en el litigio debido a una división por igual entre los jueces que componen el tribunal. Consideró que todos los casos en los cuales se cuestiona la constitucionalidad de una ley son de primordial importancia; que ningún estatuto que trasciende la ley fundamental debe hacerse cumplir por ningún ciudadano; y por consiguiente requirió la concurrencia de tres jueces para disponer de la controversia y prohibió cualquier decisión a favor o en contra de la validez de la ley por un tribunal igualmente dividido. El mal que la convención trató de remediar era claro y obvio; el remedio que dispuso es adecuado y completo Funkhouser v. Spahr, 46 S.E. 378 (1904).
Considerado lo anteriormente expuesto, sólo podría sos-tenerse dogmática e inflexiblemente, que siempre que el tribunal se divide por igual se confirma la sentencia recurrida o apelada. Frente a tal regla general hemos destacado el alcance de la disposición especial de nuestra Constitución. No creemos que pueda seriamente sostenerse que la regla general predomine sobre la clara y lógica intención de la Asamblea Constituyente al aprobarse la See. 4 del Art. V de la *692Constitución. Si así no fuera, se anularía una disposición constitucional.
Finalmente, la afirmación del compañero Juez Rigau al efecto de que la sentencia dictada en este caso “revoca una norma de seis siglos, norma que a los trece días vuelve el Tribunal a reestablecer” carece de fundamento. El Tribunal no revocó norma alguna. Si en la misma fecha en que se resolvió el caso de autos este Tribunal se hubiera dividido por igual en un caso en que no se impugnara una sentencia declarando inconstitucional una ley se hubiera confirmado la dictada por el Tribunal Superior. La actuación de este Tribunal en el presente caso se ajusta a lo que dispone la See. 4 del Art. V de la Constitución de Puerto Rico transcrita en el escolio (1). La regla a que el compañero Rigau alude como adoptada 13 días después de dictada la sentencia se refiere simplemente a una directriz del pleno respecto al orden en que deben publicarse las opiniones emitidas por los distintos jueces cuando el Tribunal se divide por igual en cuya directriz meramente se alude a la norma inveterada de confirmar la sentencia apelada al dividirse por igual el Tribunal. (4) Es erróneo, por tanto, afirmar que este Tribunal *693revocó una norma en este caso y la restituyó trece días después mediante una directriz.
La revocación por empate de la sentencia en este caso reconoce la excepción ordenada para cuando está siendo considerada la constitucionalidad de una ley. A diferencia de la revocación usual que requiere una mayoría, ésta se produce por la simple insuficiencia de votos dentro del “número total de los jueces de que esté compuesto el Tribunal” según dispone la Constitución en su Art. V, Sec. 4. No es, por tanto, decisión del Tribunal sino eficacia del mandato consti-tucional lo que impone la solución.
-0-
Opinión del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 25 de abril de 1980
Todo parece indicar que este recurso se niega a reposar. Al sostener en nuestro disenso previo que la asignación de fondos públicos para las primarias presidenciales era inconstitu-cional, también reconocimos que el empate en la votación conllevaba la revocación de la sentencia por no haber mayoría absoluta, aún conscientes de que una interpretación contraria favorecía nuestra solución jurídica.
h — i
Por ser una norma de excepción de trascendental importan-cia en la operación interna institucional de este foro y en el desarrollo futuro de otras controversias de carácter consti-tucional, hemos de dejar clara e inequívoca constancia de sus bases y dimensiones. En E.L.A. v. Aguayo, 80 D.P.R. 552, 598-599 (1958), se dijo:
*694. . La Sección 4 del Artículo V de nuestra Constitución, al reconocer expresamente la facultad de este Tribunal para decretar la inconstitucionalidad de las leyes, provee como sigue: ‘Ninguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el Tribunal de acuerdo con esta Constitución o con la Ley.’ Esa limitación no se encuentra en la Constitución federal ni en las de la gran mayoría de los estados de la Unión. ¿Por qué se incluyó en la nuestra? Afortunadamente, el extenso debate que precedió a su aprobación por la Convención Constituyente nos ofrece la respuesta. Está explicada sucintamente en las siguientes palabras:
‘Yo quiero decir que hace tiempo que se viene discutiendo por las personas preocupadas por estos problemas constitu-cionales si es válido, si es razonable que un grupo de jueces reducido... tenga la prerrogativa de ir en contra de la voluntad expresada por el pueblo al ordenar un programa de legislación que es luego puesto en ejecución por los legisladores electos a base de ese programa.
‘. . . Sencillamente eso lo que quiere es que una ley, y no empecemos por ley cuando ya está en los estatutos, sino que una disposición que una Cámara de Representantes creyó que era buena y que era constitucional y que un Senado creyó que era buena y que era constitucional y que un ejecutivo creyó que era buena y que era constitucional, antes de convertirse en ley, se requiera que una mayoría absoluta de los jueces para decir que no lo es, tengan que concurrir y que no pueda resultar, resuelto así contra la propia mayoría de la Cámara, contra la opinión de la mayoría del Senado y contra la opinión del Ejecutivo, resuelto por una minoría del tribunal. ’
Evidentemente, la Convención tuvo plena conciencia de la ‘gravedad y delicadeza’ de esta función judicial y actuó para limitarla aún más de lo que voluntariamente lo han hecho los tribunales federales.” (Bastardillas nuestras.)
Si bien este pronunciamiento no dictaminó la incógnita planteada por vez primera en este caso, permite ubicarnos conceptualmente, como punto de partida para explorar y enunciar, de manera breve, pero sistemática, los horizontes de esta interesante disposición. Además, ilustra en parte la clara visión e intención de la Asamblea Constituyente-apuntalada en el axioma sobre balance y separación de *695poderes públicos — de exigirle a este foro colegiado, el criterio de mayoría absoluta en nuestras decisiones invalidando un estatuto por inconstitucional.
¿Qué razones y aspectos cubre esta limitación? ¿Qué consecuencias tiene? Para formular respuestas autorizadas la mejor fuente es adentrarnos en el propio debate de la Asamblea Constituyente mediante un estudio meticuloso. Con el beneficio de esta perspectiva integral e histórica revisitémosla.
Lo primero que observamos es la similitud que existe entre la norma especial de mayoría absoluta de votos judi-ciales, con el método de votación establecido y usado por la Constituyente para la ordenación y votación de sus decisiones esenciales.
A tal efecto, su Reglamento disponía que “para la aproba-ción de cualquier resolución, proposición, sección o artículo de la Constitución [era necesario] una mayoría absoluta de los miembros electos. . . .” Regla XIV, inciso 17, Diario de la Convención Constituyente, 105 (1961). Este sistema de vota-ción también se exigía “para variar el orden de los asuntos” (IX, 3); para la Convención “relevar a una comisión de la consideración de cualquier proposición o resolución y traerla ante sí para su consideración en comisión total” (XIV, 4); para “enmendar en segunda lectura, el texto enrolado” (id., 7); y para referir “a la Comisión de Redacción, Estilo y Enrolado” (id., 9). Op. cit., 102-104.
La razón de ser de la reciprocidad y equiparación en la mecánica de votación es evidente. Si para la aprobación de una disposición constitucional se exigía una mayoría absoluta lo lógico y natural era que se requiriese igual criterio para anularse un estatuto por el Poder Judicial.
En segundo lugar, la posibilidad de que ocurriera un empate en un caso de envergadura constitucional ante este Tribunal — como ocurrió en el caso de autos — no pasó desaperci-bida por los autores que confeccionaron nuestra Constitución. Sobre este extremo el récord revela que luego del delegado *696Sr. Gutiérrez Franqui aclarar que mediante la norma de mayoría absoluta se había “querido dejar establecido la validez del principio de que todo estatuto se presume constitu-cional , el delegado, Sr. García Méndez, se manifestó— refiriéndose a este Tribunal, entonces compuesto de cinco (5) magistrados, y bajo la hipótesis de que uno estuviera ausente— que “en caso de que haya cuatro [(4) jueces], si hay cuatro, dos no pueden declararla inconstitucional porque el empate es a favor del mantenimiento de la ley... ”. (Bastardillas nuestras.) {Op. cit., 568-569.) Nadie cuestionó este ejemplo y su conclu-sión. Su. corrección queda robustecida al advertir que ios protagonistas principales de este diálogo eran juristas/a-m-liarizados con la regla tradicional de que un empate en un foro apelativo judicial — a base de la ficción de que se suma y cuenta el del juez de instancia — de ordinario implica la confirmación de la decisión. No obstante, reconociendo que la norma de mayoría absoluta era una distinta y singular, todos coincidieron que ante la eventualidad de un empate, el Tribunal Supremo no podía declararla inconstitucional porque el impasse de igual número de votos representaría una decisión a “favor del mantenimiento de la ley”.
Tercero. La norma que nos ocupa es de estricto y fiel cumplimiento. Su rigor no mengua porque este Tribunal no esté totalmente integrado, debido e incluso, a la existencia de vacantes. Op. cit., 570, 1640. Como norma de excepción, sólo cubre al Tribunal Supremo apareciendo suficiente “cons-ta[ncia] en las deliberaciones de [la] Convención respecto del poder de otros tribunales [de instancia] para declarar anticonsti-tucional o inconstitucional una ley”. Op. cit., 1639.
Cuarto. Esta norma no se extiende a un decreto de inconstitucionalidad de una ordenanza municipal o un regla-mento, para cuyas decisiones, sólo se necesita “simplemente mayoría”. Op. cit., 1647. El entonces delegado, hoy Presidente de este foro, Sr. Trías Monge, resumió así este aspecto:
“... ¿podría decirse que la regla sería la siguiente: O sea, que esta sección se refiere exclusivamente a ejercicios de poder legislativo *697como tal o [a] la Asamblea Legislativa y no al ejercicio de poderes legislativos, delegados; o sea, por organismos vía reglamentos, por asamblea municipal vía ordenanza, por decretos vía expresión de la junta como salario mínimo, a menos que, en este último caso la Asamblea Legislativa expresamente la adopte como ley. Sr. RAMOS ANTONINI: La contestación es en la afirmativa.” Op. cit., 1645.
Y finalmente, un pronunciamiento de inconstitucionali-dad cierra los tribunales “desde ese momento ante el intento de cualquiera que pretendiera exigir cumplimiento de cual-quiera de esas leyes que el propio Tribunal Supremo ha declarado nulas. Queda cerrado todo. No existe. Ese es el resultado”. Op. cit., 1647.
r-H HH
Recapitulando, hemos demostrado que la norma que exige mayoría absoluta en un decreto de inconstitucionalidad es de excepción y de rigurosa aplicación a este foro. Está cimentada sobre la teoría fundamental de frenos y contrapesos, tiende a reforzar la presunción de constitucionalidad, rige tanto en casos de jurisdicción original como apelativa, y sólo aplica cuando se trata de invalidar estatutos.
Ante estos claros antecedentes resulta forzada y errónea la interpretación abogando que un empate en este foro confirma un decreto de inconstitucionalidad de un tribunal de instancia. Equivaldría a sostener la inconstitucionalidad de una ley sin concurrir el voto de “una mayoría del número total de los jueces de que est[á] compuesto” este Tribunal. Sin necesidad de esforzarnos en buscar apoyo en otras jurisdic-ciones, el legajo de la Convención Constituyente refleja indubitadamente que dicho curso de acción sería conflictivo con la letra y espíritu de la See. 4, Art. V, antes citada. Por sabia que sea la regla general sobre empate, por ilógica que en algunas de sus fases pudiera estimarse la aplicación de la norma de mayoría absoluta, en este terreno el jurisprudente ha de comprender que ninguna costumbre, tradición, o *698ficción puede ir en contra o ignorar el mandato expreso de la Constitución.
-0-

(1) Dispone así la See. 4 del Art. V de la Constitución de Puerto Rico:
“El Tribunal Supremo funcionará, bajo las reglas de su propia adopción, en pleno o dividido en salas compuestas de no menos de tres jueces. Ninguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el tribunal de acuerdo con esta Constitución o con la ley.”


(2) La Ley Núm. 29 de 28 de mayo de 1975 redujo el número de jueces asociados de este Tribunal a seis, pero dispuso que: “[mjientras no surja una vacante en adición a la existente, el Tribunal continuará funcionando como está actualmente constituido”.


. (3) Si bien en el informe de la Comisión de la Rama Judicial de la Convención Constituyente se incluye la Constitución de Carolina del Norte como que contiene una disposición igual a la nuestra, examinada la misma encontramos que es similar a *690la que contenía la de Puerto Rico antes de la enmienda de 1960 en lo referente a que las opiniones de salas debían tener la anuencia de la mayoría de los jueces. En lo referente a la disposición que consideramos en este recurso sólo dispone: “... ningún caso que requiera interpretar la constitución del estado o de los Estados Unidos se decidirá excepto por el tribunal en pleno”. A continuación las disposiciones pertinentes de las constituciones de Carolina del Norte y de Puerto Rico:
“No decision of any division shall become the judgment of the court unless concurred in by a majority of all the justices; and no case involving a construction of the Constitution of the State or of the United States shall be decided except by the court en banc....”
“El Tribunal Supremo funcionará, bajo reglas de su propia adopción, en pleno o dividido en salas. Todas la decisiones del Tribunal Supremo se adoptarán por mayoría de sus jueces. Ninguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el tribunal de acuerdo con esta Constitución o con la ley.”


(4) En comunicación dirigida por el Señor Juez Presidente al Secretario de este Tribunal el 11 de marzo de 1980 le informa:
“Estimado señor Secretario:
En su sesión plenaria de hoy el Tribunal consideró su memorándum de 24 de septiembre de 1979, relativo a las opiniones de este foro.
Se adoptaron las siguiente normas:
‘Opinión del Tribunal’ es aquella que cuenta con el voto de la mayoría de los jueces que intervienen en el caso, siempre que la opinión tenga un mínimo de tres votos. Debe entenderse que una opinión tiene el voto de un juez cuando éste se une a la opinión, es decir, cuando está totalmente conforme. Un voto u opinión concurrente será contado como un voto a favor del resultado, pero no de la opinión.
Cuando además de la opinión del tribunal se emiten otras opiniones, la sentencia del Tribunal hará constar que se emitieron dichas opiniones y se hará referencia a las mismas en el orden de publicación, a saber:
1. Opiniones concurrentes, en orden de antigüedad. ,
2. Opiniones concurrentes en parte y disidentes en parte, en orden de antigüedad.
3. Opiniones disidentes, en orden de antigüedad.
En caso de que el Tribunal esté igualmente dividido, se emitirá una sentencia haciendo constar que se confirma el dictamen recurrido por estar el Tribunal *693igualmente dividido. En caso de emitirse más de una opinión, el orden de publicación será el siguiente:
1. Opiniones concurrentes, en orden de antigüedad (opinión concurrente es aquella que está de acuerdo en confirmar).
2. Opiniones disidentes, en orden de antigüedad (opinión disidente es aquella que está de acuerdo en revocar).